DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites limitation “determining a time duration (T) after receiving a first operation image; in response the time duration exceeding a first time value (T1), generating an alarm indicating no operation image being received for the time duration exceeding the first time value”. T1 is a threshold of T. It is unclear whether the limitation “no operation image being received” after T > T1 means “the first operation image not 


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details 

Claim(s) 1-5, 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Machine Learning in Practice, June 2019) in view of Dembo (US2013/0069948).

Regarding claims 1, 11 and 17, Yang teaches a method for monitoring a gauge having a face including markings denoting a scale for a parameter value being measured by the gauge and an indicator indicating a reading of the parameter value over the scale by displacement of the indicator on the face, the method comprising:
(Yang, Figure, p3/15)
receiving a set of training images of the gauge;
(Yang, Figure, p3/15; Figure, “training data samples”, figure, p5/15)
receiving data relating to \\annotations\\ of the training images of the gauge, the annotations denoting the scale and the indicator on the face of the gauge;
(Yang, Figure, 1st box from left, p3/15, “background needle generation for every angle”, P3/15; set different needle angles for CNN training => annotation; the needle positions can be manually created (“annotation”), “Manually creating gauge images for every position by physically manipulating the dial position is tedious”, p3/15)
	Yang does not expressly disclose but Dembo teaches:
	…annotations…
Dembo, Fig. 4; “A first determination may be to identify boundaries of the dataset, per process 408A. This may include identifying the start and end datapoints. The parameters for the endpoints may be based on time parameters (e.g. start and end times) or value parameters (e.g. minimum and maximum values). A scale may be determined for the range of values for datapoints between the start and end datapoints. This may have been done at the filtering process. With a scale and one or more endpoints determined for the dataset, a range of values can be established for the dataset when a visual representation is made of it”, [0068]; “at process 410 a visual representation of the dataset is produced using the dataset, the boundaries of the dataset, the segments and the location of a given datapoint and any other parameters that have been provided. Any device having access to a dataset (e.g. server 104 and/or device 106) can generate the visualization. The visualization can be generated on a display of a device (e.g. at device 106, server 104 or a remote device to network 102). For server 104 or device 106, data visualization module 212C (FIG. 2) may provide programming code for execution on processor 202 (FIG. 2) to effect execution of the process”, [0072]; Fig. 5, Fig. 5, segments 508 and boundaries 510; “Scale 504 also indicates datapoints between the lowest and highest ranges. Markers for specific values in the dataset may be provided on scale 504”, [0076]; “markers 506 along scale 504 may be presented in different colours, fonts and/or emphasis (e.g. bold, italics) to indicate the different segments”, [0083])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dembo into the system or method of Yang in order to define visually explicit 
	The combination of Yang and Dembo further teaches:
generating a geometric model describing the gauge using geometric information derived from the data relating to the annotations;
(Yang, figures, p4/15; “correct needle placement”, p4/15; relationship of needle angles vs gauge values => geometric model; Figure, 1st box from left, p3/15)
providing an image model previously trained to modify an image of a given gauge such that the gauge face is preserved while the gauge indicator is added to or removed from the image of the given gauge for any given gauge;
(Yang, Figure, 1st box from left, p3/15, separate gauge background and the needle; for each needle position, a primary CNN model can be generated, figure, p7/15; “training primary models, p6/15)
generating, using the geometric model and the trained image model, synthetic images of the gauge, the synthetic images having indicator at different positions relative to the scale, the synthetic images forming a training data set;
(Yang, Figure, 2nd box from left, p3/15, “synthetic image generation for every PSI reading; each needle position corresponds to a gauge value according to the geometric model defined in figures, “correct needle placement”, p4/15; for each needle position, a primary CNN model can be generated, figure, p7/15; “training primary models, p6/15)
training a machine learning model for computer vision using the training data set;
Yang, “train multiple models (here, referred to as primary models) and eventually use them to construct an ensemble model (a two-layer, fully connected neural network) that can perform with higher validation accuracy than each individual primary model”, p6/15; figure, p10/15; primary models => previously trained image models; “an ensemble model”, => “a machine learning model”)
receiving operation images of the gauge during normal operation of the gauge; and
applying the trained machine learning model for computer vision to the operation images to predict readings of the gauge.
(Yang, “deployment”, “After training an Estimator model, we create a service from that model that takes requests and returns a result”, p11/15; figure, bottom box, p9/15, “deployment”; “train the system to read gauge values for use in commercial and industrial settings in order to minimize the need for manual inspection and intervention. Through the use of a mounted camera, a video feed can be processed via computer vision software and converted to a digital data stream. This digital data can then be monitored and logged for use within the organization”, “The trained model is also deployed on GCP and employed to make predictions accessible via a standard RESTful interface”, p2/15)

Regarding claims 2, 12 and 18, the combination of Yang and Dembo teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein receiving the set of training images of the gauge comprises:

(Yang, “training data samples”, figure, p5/15)

Regarding claims 3 and 13, the combination of Yang and Dembo teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein receiving data relating to annotations of the training images of the gauge comprises:
receiving data relating to the annotations denoting at least end points of the scale and at least end points of the indicator on the face of the gauge.
(Dembo, see comments on claim 1)

Regarding claim 4, the combination of Yang and Dembo teaches its/their respective base claim(s).
The combination further teaches the method of claim 3, further comprising:
receiving data relating to the annotations denoting a point on the scale between the two endpoints.
(Dembo, see comments on claim 1; Fig. 5, segments 508 and boundaries 510)

Regarding claim 5, the combination of Yang and Dembo teaches its/their respective base claim(s).

	generating the geometric model describing the geometric location of the scale on the face of the gauge and the geometric location and movement of the indicator on the face of the gauge.
(Yang, Dembo, see comments on claim 1; Dembo, Fig. 5, “As scale 504 shows a range of datapoints in the collected dataset, indicator 512A provides a visual marker noting a value in scale 504 for a particular datapoint. In gauge 500, indicator 512A is presented as a needle within the speedometer paradigm of gauge 500”, [0084])

Regarding claims 9 and 16, the combination of Yang and Dembo teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
training the machine learning model for computer vision using training data denoting a threshold value for the gauge; and
applying the trained machine learning model for computer vision to predict readings from operation images of the gauge as being above or below the threshold value.
(Yang, see comments on claim 1, deployment; there is an inherent threshold in the  CNN as a classifier for classifying gauge image inputs)

Regarding claim 10, the combination of Yang and Dembo teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
determining a time duration after receiving a first operation image;
in response the time duration exceeding a first time value, generating an alarm indicating no operation image being received for the time duration exceeding the first time value.
(Note the 112(b) rejection to this claim. Yang, “no operation image” in this office action may be interpreted as no new/another operation image; a classification result will show after the first operation image has been received; it would be obvious that if no new or another image is received after classifying the first operation image for exceeding a particular time limit, the output of the CNN would either remain the same or be in an idle state; either outputs indicate, as an alarm, that no new or another image is received after classifying the first operation image)


Allowable Subject Matter
Claim(s) 6-8, 14-15, and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 6, 14-15, and 19-20 recite(s) limitation(s) related to using a GAN neural network for gauge reading recognition and patching the training images for training the neural network. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).

Claim(s) 7-8 depend on claim 6 that is with allowable subject matters and therefore are objected to for the same reasons as claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				11/21/2021